Citation Nr: 0420148	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for phlebitis, claimed 
as secondary to gunshot wounds to the lower extremities.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left thigh, 
with injuries to Muscle Group XIV and left knee arthritis.  

3.  Entitlement to a disability rating in excess of 10 
percent for scars of the left thigh resulting from a gunshot 
wound.  

4.  Entitlement to a disability rating in excess of 30 
percent for left shoulder impingement syndrome, 
postoperative, with acromioclavicular degenerative changes.  

5.  Whether the February 21, 1986 rating decision that 
awarded the veteran service connection, with a noncompensable 
initial rating, for a shell fragment wound, with scarring, of 
the right distal leg and ankle, contained clear and 
unmistakable error.  

6.  Whether the February 21, 1986 rating decision that 
awarded the veteran service connection, with a noncompensable 
initial rating, for a shell fragment wound scar of the left 
knee contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for phlebitis, and 
denied disability ratings in excess of 10 percent for 
residuals of a gunshot wound to the left thigh, with injuries 
to Muscle Group XIV and left knee arthritis, in excess of 10 
percent for gunshot wound scars of the left thigh, and in 
excess of 30 percent for left shoulder impingement syndrome, 
postoperative, with acromioclavicular degenerative changes.  
The veteran responded with a June 2002 Notice of Disagreement 
regarding these determinations, and was sent a Statement of 
the Case by the RO in April 2003.  He then filed a May 2003 
VA Form 9, perfecting his appeal of these issues.  In March 
2004, he personally testified before the undersigned member 
of the Board, seated in Washington, D.C.  

In a July 2000 rating decision, the RO denied the veteran's 
service connection claim for post traumatic stress disorder, 
and he responded by filing a Notice of Disagreement in August 
2000.  However, in a subsequent September 2000 rating 
decision, the RO awarded the veteran service connection for 
post traumatic stress disorder.  Because the veteran was 
awarded service connection for this disability, it is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for phlebitis, claimed 
as secondary to his gunshot wounds to the lower extremities, 
as well as increased ratings for his service-connected 
gunshot wounds to the lower extremities and his left shoulder 
disability.  According to his March 2004 hearing testimony, 
the veteran prefers to receive his medical care from private 
physicians rather than the VA.  Specifically, he has been 
treated in the recent past by Dr. David G. Heald, of the Oak 
Ridge Methodist Medical Center in Oak Ridge, TN.  The veteran 
stated he has seen Dr. Heald in the past year for various 
medical problems, including his phlebitis and his service-
connected injuries to the left shoulder and lower 
extremities.  However, it does not appear Dr. Heald's records 
have been obtained by VA.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, the veteran's pending claims must be remanded in 
order for such evidence to be obtained and considered by VA.  

The Board also observes that at his March 2004 hearing, the 
veteran stated he had been told "several times" by his 
private physician that his phlebitis and venous insufficiency 
of the lower extremities were the result of his service-
connected injuries to the lower extremities.  The veteran has 
in fact been awarded service connection for gunshot wounds to 
both legs, and current medical records reflect a diagnosis of 
phlebitis.  Therefore, a VA medical examination must be 
afforded the veteran to determine if his phlebitis is due to 
or the result of his service-connected gunshot wounds to the 
lower extremities.  See 38 C.F.R. § 3.310 (2003).  The VA has 
an obligation to obtain such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  The Board notes that the veteran prefers to be 
treated at the VA medical centers in either Mountain Home or 
Nashville, TN.  

The Board next observes that the veteran has been awarded a 
10 percent disability rating for his residuals of a gunshot 
wound to the left thigh, with injuries to Muscle Group XIV 
and left knee arthritis.  The VA may award separate 
disability ratings for impairment that is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Esteban v. Brown, 6 Vet. App. 296 (1994).  In 
reevaluating the veteran's pending increased rating claim 
pursuant to development ordered by this remand, the RO must 
consider whether the veteran's muscle group injuries and left 
knee arthritis warrant separate disability ratings.  If the 
RO determines additional medical examination is required in 
order to reach this determination, such examination should be 
accomplished pursuant to 38 U.S.C.A. § 5103A(d) (West 2002).  

Next, the Board notes that the veteran seeks an increased 
rating for his gunshot wound scars of the left thigh.  
Effective August 30, 2002, the rating criteria concerning 
skin disabilities was changed.  See 67 Fed. Reg. 58,448 
(Sept. 16, 2002) (to be codified at 38 C.F.R. § 4.118 et 
seq.).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In adjudicating 
the veteran's increased rating claim, the RO is reminded of 
the need to consider both the old and the new rating criteria 
for skin disabilities.  The veteran must also be provided a 
copy of the revised regulations, as this action has not yet 
been accomplished.  While he was provided a Statement of the 
Case in April 2003, subsequent to the regulatory changes, the 
revised rating criteria were not included therein.  Also, 
according to the February 2003 VA dermatological examination, 
the veteran has multiple scars on his left leg, both above 
and below the knee, resulting from his shrapnel wounds in 
service.  As each of these scars represents a separate and 
distinct disability, the RO must consider whether separate 
compensable ratings are warranted.  See Esteban, supra.  

Finally, the Board notes that, in the September 2001 rating 
decision in which this appeal originated, the RO also 
determined that there was no clear and unmistakable error in 
the February 21, 1986 rating decision which awarded the 
veteran service connection, with a noncompensable initial 
rating, for a shell fragment wound scar of the right distal 
leg and ankle, and service connection, also with a 
noncompensable initial rating, for a shell fragment wound 
scar and arthritis of the left knee.  In his June 2002 Notice 
of Disagreement, the veteran clearly expressed 
dissatisfaction with the RO's determination that the February 
1986 rating decision lacked clear and unmistakable error with 
regard to those two issues.  Accordingly, these issues remain 
in appellate status, and the Board concludes that because a 
timely Notice of Disagreement regarding these issues has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App.  238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for these issues to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development: 

1.	The RO should contact the veteran 
and request the names and other contact 
information of any medical care providers 
not yet of record, either VA or private, 
who have treated him for his service-
connected disabilities subsequent to 
service, to include the medical treatment 
records from Dr. David G. Heald of the 
Oak Ridge Methodist Medical Center.  For 
all VA medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, the RO should request 
the veteran authorize the VA to obtain 
such records on his behalf.  In the 
alternative, the veteran may obtain and 
submit such records himself.  If any such 
records are unavailable for whatever 
reason, this fact should be noted for the 
record.  The veteran should also be 
informed of any new evidence obtained by 
the RO, as well as any evidence the RO 
was unable to obtain.  

2.	The veteran should be scheduled for 
a VA medical examination in order to 
determine if he has a current diagnosis 
of phlebitis or any similar venous 
disability, and whether such a disability 
is either due to or caused by the 
veteran's service-connected gunshot 
wounds to the lower extremities.  If 
possible, this examination should be 
scheduled at the VA medical center in 
Mountain Home or Nashville, TN.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination, especially the August 2000 
VA general medical examination report 
which found "venous insufficiency with 
lower extremity edema" (this examination 
report is marked with a yellow tab 
labeled "VAX-Gen Med. 8/00").  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions:
a)  Does the veteran have phlebitis 
or any similar current disability or 
disabilities characterized by venous 
insufficiency of the lower extremities?  
b)  For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability is due to 
or the result of his gunshot wounds, and 
the residuals thereof, to the lower 
extremities?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

3.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for phlebitis, as well as his 
increased rating claims for left thigh 
scaring, a gunshot wound to the left 
thigh with muscle injury and arthritis, 
and a left shoulder disability in light 
of any evidence added to the record.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  The RO should 
also issue a Statement of the Case 
regarding the issues of whether clear and 
unmistakable error was present in the 
February 1986 which awarded the veteran 
noncompensable initial ratings for his 
shell fragment wound scar of the right 
distal leg and ankle, and for a shell 
fragment wound scar and arthritis of the 
left knee.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning these issues, a 
timely substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should these 
issues be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


